BLACK, Judge.
*413Brianna Mendoza seeks correction of the order finding her in violation of her probation. She does not challenge the finding that she violated probation or the resulting sentence, and we affirm both without comment. But because the revocation order should reflect the oral pronouncement, we remand for the trial court to strike the revocation order and enter a corrected revocation order reflecting two condition 5 violations and conforming to the oral pronouncement in all other respects. See Reed v. State, 127 So.3d 817, 819 (Fla. 2d DCA 2013).
Affirmed; remanded with instructions.
LaROSE, C.J. and SALARIO, J., concur.